ORDER
PER CURIAM.
State Farm Mutual Automobile Insurance Company appeals from the trial court’s judgment denying its motion to compel arbitration. Appellant contends the trial court erred in denying Appellant’s alternative prayers to compel arbitration and to stay proceedings pending arbitra*759tion. Specifically, Appellant argues uninsured motorist damage disputes must be arbitrated under conflicting Illinois law in that Illinois has the most significant relationship to the insurance contract.
We have reviewed the briefs of the parties and the record on appeal and we find that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).